NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JAMES L. BOUCHARD,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Responden.t.
2011-3125 _
Petition for review of the Merit Systems Protection
Board in case no. AT1221100506-W-1.
ON MOTION
ORDER
Ja1nes L. Bouchard moves without opposition for re-
consideration of the court‘s August 25, 2011 order that
dismissed his petition for review for failure to file a brief,
and for an extension of time to file his brief
Up0n consideration thereof,
lT IS ORDERED THAT2
(1) The motion for an extension of time is granted

BOUCHARD V. MSPB 2
(2) The motion for reconsideration will be granted,
the mandate will be recalled, the dismissal order will be
vacated, and the appeal will be reinstated if Bouchard
files his brief within 30 days of the date of filing of this
order.
FOR THE COURT
SEP 2 6 2011
/s/ Jan I'lorbaly
Date J an Horbaly
Clerk
cc: Beverly Bates, Esq. FiLED
Calvin M0rr0w, Esq. U'SiggliEbg§AiPf5ll%|USrf0R
820 SEP 2 6 2011
1AN_l'l0RBALY
CLERK